DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 26 September 2022.  Claims 1, 11, and 20 have been amended and are considered below.  Claims 1-20 are pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 11, include the steps of:
receiving, via the communications module and from one or more devices, a signal including biometric data of a user; 
analyzing the biometric data to predict an emotional state of the user; 
determining that the predicted emotional state of the user satisfies predefined criteria; 
	generate an incentive based on the predicted emotional state of the user and set an expiry of the incentive;
responsive to determining that the predicted emotional state of the user satisfies the predefined criteria, send, via the communications module to the one or more devices, a signal causing the one or more devices to display a graphical user interface that includes the incentive, the expiry of the incentive and a selectable option to accept the incentive; and
prior to the expiry of the incentive: receive, via the communications module and from one of the devices, a signal indicating selection of the selectable option to accept the incentive; and
responsive to receiving the signal indicating selection of the selectable option to accept the incentive, send, via the communications module and to at least one of the devices, a signal directing the at least one of the devices to a website associated with a particular merchant such that the incentive is automatically applied during an online checkout on the website associated with the particular merchant.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 11-19 is/are drawn to methods (i.e., a process), claims 1-10 is/are drawn to a system (i.e., a machine/manufacture), and claim 20 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Independent claims 1 and 20 recites/describes identical or nearly identical steps with respect to claim 11 (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of receiving a signal including biometric data of a user; analyzing the biometric data to predict an emotional state of the user; determining that the predicted emotional state of the user satisfies predefined criteria; generate an incentive based on the predicted emotional state of the user and set an expiry of the incentive; responsive to determining that the predicted emotional state of the user satisfies the predefined criteria, send a signal causing the one or more devices to display a graphical user interface that includes the incentive, the expiry of the incentive and a selectable option to accept the incentive; and receive a signal indicating selection of the selectable option to accept the incentive; and responsive to receiving the signal indicating selection of the selectable option to accept the incentive, send a signal directing the at least one of the devices to a website associated with a particular merchant such that the incentive is automatically applied during an online checkout on the website associated with the particular merchant..

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s as filed written description paragraph [8] recites “computing device 200 may include modules including, as illustrated, for example, one or more displays 210, an image capture module 220, a sensor module 230, and a computer device 240,” written description paragraph [9] recites “one or more displays 210 are used to display screens of a graphical user interface that may be used, for example, to communicate with the server 130 (FIG. 1). The one or more displays 210 may be internal displays of the computing device 200,” written description paragraph [10] recites “image capture module 220 may be used to obtain image data, such as images. The image capture module 220 may be or may include a digital image sensor system as, for example, a charge coupled device (CCD) or a complementary metal-oxide-semiconductor (CMOS) image sensor,” written description paragraph [11] recites “sensor module 230 may be or include a location subsystem which generates location data indicating a location of the computing device 200. The location may be the current geographic location of the computing device 200. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type….the sensor module 230 may be or include a biometric subsystem which generates biometric data,” and written description paragraph [15] recites “computer device 300 may include a processor 310, a memory 320, a communications module 330, and/or a storage module 340. As illustrated, the foregoing example modules of the example computer device 300 are in communication over a bus 350.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-10 and 12-19 are directed to the judicial exception as explained above for Claim 11, and are further directed to limitations directed to the performance of steps directed to detecting and predicting changes in emotional states of users, detecting user locations and sending incentives, and identify emotional states related to transactions and received incentives.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2 and 12 are directed to essentially repeating the steps of independent claims 1, 10, and 20 and are therefore rejected under 35 USC 101 for the similar reasons as explained above.  Claims 2 and 12 are directed to a judicial exception and the limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 3 and 13 are directed to limitations more clearly detailing the detected change of a user emotional state as a result of a change in location and the sending of an incentive.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and are related to the detection of a location change and consequential sending of an incentive, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 4 and 14 are directed to limitations tracking the transactions occurring as a consequence of a detected change in emotional state.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and are related to the detection of activities related to transaction states of a user, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 5 and 15 are directed to limitations related to implementing an API to collect data relative to user emotional states, and computing statistical values of the data to be used for state predictions.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and are related to the processing of data using well known mathematical techniques, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 6 and 16 are directed to the storage and subsequent processing of biometric data.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and are related to the storage and processing of data using well known techniques, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 7 and 17 are directed to the sending of one or more incentives to a user based upon the receipt of a signal indication location of a user.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and are related to the storage and processing of data using well known techniques, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claim 8 discloses the updating of the effectiveness of incentives by analyzing updated and additional biometric data.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and are related to the receipt and updating of additional biometric data and consequent updating of incentive effectiveness on user emotional state, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 9 and 18 disclose the tracking of the effects of incentives upon a user state based upon identifying an emotional state change of the user as related to an incentive transaction.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and are related to the receipt and updating of additional biometric data and consequent updating of incentive effectiveness on user emotional state, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 10 and 19 disclose the implementation of a trained artificial intelligence system to analyze collected transaction data and select incentives accordingly.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and are related to the receipt and updating of additional biometric data and consequent updating of incentive effectiveness on user emotional state, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.  Further, the Applicants disclosures related to the implementation of artificial intelligence with respect to the present invention are general in nature and do not rise to the level of improving or a unique application of artificial intelligence systems or methods.
Dependent claims 2-10 and 12-19 do not add more to the abstract idea of independent Claims 1 and 11 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietzen et al., (20180276710) in view of Todasco et al. (20180005272).

Claims 1, 11, and 20:	Tietzen discloses a computer server system comprising: a communications module; a processor coupled with the communications module; and a memory coupled to the processor and storing processor-executable instructions ([112-117, Figs. 1, 2]) which, when executed by the processor, configure the processor to: 
receive, via the communications module and from one or more devices, a signal including biometric data of a user ([363 “system can be configured to monitor input data detected with at least one sensor coupled to an electronic device associated with a member profile. For example, the processor(s) of a smartphone or other electronic device associated with a member profile can be coupled to one or more sensors….sensors can include, for example, one or more, or any combination of: image sensors (for still images and/or video), audio sensors, touchscreen and/or button force/capacitance sensors, heart rate monitors/pulse sensors, temperature sensors, brain wave sensors, perspiration/moisture sensors or hygrometers, blood pressure sensors, movement/position sensors (e.g. accelerometers, speedometers, gyroscopes, GPS units, pedometers), elevation/air pressure sensor, fingerprint sensors, infrared sensors, proximity sensors, photodiodes, and any other sensor from which physiological and/or emotional information can be derived,” 364-377]); 
analyze the biometric data to predict an emotional state of the user ([403 “predicted emotion, mood and/or physical state of the cardholder can be determined by comparing the received/detected physiological data with baseline data associated with the cardholder. In some examples, this baseline data may be based on historical physiological data received/detected for the cardholder,” 404-407]); 
determine that the predicted emotional state of the user satisfies predefined criteria ([411 “negative emotion/mood,” 412 “positive emotion,” 413-416]); 
generate an incentive based on the predicted emotional state of the user and set an expiry of the incentive ([403 “predicted emotion, mood and/or physical state of the cardholder,” 404-407, 617 “Schedule Description, which may be a dynamic text string that displays the date and time the single reward will expire,” 621, Table 3]);
responsive to determining that the predicted emotional state of the user satisfies the predefined criteria ([418 “if a cardholder's historical transaction data indicates that the customer has patronized a restaurant once a week and does not return the following week after a negative emotion was detected, the processor(s) may be configured to generate or recommend an incentive once it detects the break in the historical transaction trend,” 419-422, 427]), send, via the communications module to the one or more devices, a signal causing the one or more devices to display a graphical user interface that includes the incentive, the expiry of the incentive ([776 “Expiring,” 800 “Number of days until expiration of the incentive,” Fig. 29, element 1; Fig 31, element 5]), and a selectable option to accept the incentive ([408 “notification of an incentive,” 780 “reward list item displays the reward icon, reward title, store name, donation rate and one relevant data point. Clicking on a reward takes the user to the reward details,” 802 “Redeem button,” Fig. 31]); and 
prior to the expiry of the incentive ([776, 800, Figs. 29, 31]): receive, via the communications module and from one of the devices, a signal indicating selection of the selectable option to accept the incentive ([408 “notification of an incentive,” 780 “reward list item displays the reward icon, reward title, store name, donation rate and one relevant data point. Clicking on a reward takes the user to the reward details,” 802 “Redeem button,” Fig. 31]); and
Tietzen does not explicitly disclose, however Todasco discloses:
responsive to receiving the signal indicating selection of the selectable option to accept the incentive, send, via the communications module and to at least one of the devices, a signal directing the at least one of the devices to a website associated with a particular merchant such that the incentive is automatically entered as a coupon code ([19 “user state indicates displeasure with an advertisement or item information (which may include further performing an action indicating displeasure, such as fast-forwarding through the commercial, canceling a pop-up, etc.), advertisements and/or incentives in advertisements for the items may be changed, added, and/or removed. Similarly, item information and/or other transaction information may be adjusted based on the user's reaction to the item and/or transaction,” 67 “Please enter emailed code to proceed,”]) applied during an online checkout on the website associated with the particular merchant ([65 “happy 1006 may occur in user 202a and be detected in image 1002 in response to one or more of items 1010 and/or cost 1012 for checkout and payment information 1008. Thus, happy 1006 may be communicated to a merchant, where the merchant may provide one or more of messages 1014, incentive 1016, and/or feedback request 1018 to communication device 110a for display in interface,” 66, 43 “sales application 142 may receive a user state determined from the micro-expression, and may adjust the item sales and/or transaction information in response to the user state, or may provide targeted advertisements to the user in response the user state including changing advertisements the user views and/or other users view,” 44, 78 “merchant and the service provider may also adjust an advertisement for the transaction or a cost of items in the transaction based on the micro-expression and the user state. The merchant may adjust merchant data associated with the transaction based on the micro-expression and the user state,”]).
Therefore it would be obvious for Tietzen to, responsive to receiving the signal indicating selection of the selectable option to accept the incentive, send, via the communications module and to at least one of the devices, a signal directing the at least one of the devices to a website associated with a particular merchant such that the incentive is automatically entered as a coupon code and applied during an online checkout on the website associated with the particular merchant, as per the steps of Todasco in order to provide users with emotionally appropriate incentives and thus encouraging users to interact with the incentive and increase the likelihood of user purchases of promoted products, and thereby increasing marketing success. 

Claims 2 and 12:	Tietzen in view of Todasco discloses the system and method of claims 1 and 11 above, and Tietzen further discloses wherein the processor-executable instructions, when executed by the processor, further configure the processor to: 
repeat the steps of receiving and analyzing to identify a change in the emotional state of the user ([391 “baseline input levels can be generated by detecting evaluating input data over a period of time, or based on a defined number of input data points. In some examples, the baseline input levels can be based on a mode or most common ranges of values, an average of values,” 392-395, 396 “processors can be configured to detect a deviation of the monitored input data from the baseline sensor input levels,”]); and 
responsive to identifying the change in the emotional state of the user, send the signal including the one or more incentives ([418-422]).  

Claims 3 and 13:	Tietzen in view of Todasco discloses the system and method of claims 2 and 12 above, and Tietzen further discloses wherein the processor-executable instructions, when executed by the processor, further configure the processor to: 
receive, via the communications module and from the one or more devices, a signal including location data identifying a location of the user ([331 “customer's current location may be detected by processing GPS coordinates reported to real-time monitor 606 from an electronic device associated with a particular customer. Such a device may, for example, be a GPS navigation device, a smart phone, a smart watch,” 332, 334]); 
determine that the change in emotional state is a result of a change in location of the user ([363 “generating loyalty program communications based on a monitored physiological/emotional state,” 403, 404 “determination of a predicted emotion, mood and/or physical state of a cardholder can be based on other aggravating or mitigation factors such as the cardholder's location (e.g. in a park vs. on a busy street), the cardholder's social environment (e.g. alone, in a group, in a crowd, driving, walking down a busy street, walking through a park, etc.), the time of day, the day of the week, the persona of the cardholder, and/or any other factor(s),” 405, 406; and 
responsive to determining that the change in emotional state is the result of the change in location of the user, send the signal including the one or more incentives ([403-407, 410 “defined time period for associating a transaction may vary based on the customer, merchant and/or transaction data,” 411-418]).  

Claims 4 and 14:	Tietzen in view of Todasco discloses the system and method of claims 2 and 12 above, and Tietzen further discloses wherein the processor-executable instructions, when executed by the processor, further configure the processor to: 
obtain, via the communications module and from a server, transaction data indicating transactions made by the user ([329-331, 340]); and 
identify at least one transaction associated with the change in the emotional state of the user, wherein the one or more incentives are further based on the identified transaction ([415 “timing thresholds for relating a detected emotion to a transaction can be defined for every type of merchant and can, in some examples, be further customized to the specific customer's tendencies,” 403-407, 410 “defined time period for associating a transaction may vary based on the customer, merchant and/or transaction data,” 411-414, 416-418]).  

Claims 5 and 15:	Tietzen in view of Todasco discloses the system and method of claims 1 and 11 above, and Tietzen further discloses wherein, when analyzing the biometric data to predict the emotional state of the user, the processor-executable instructions further configure the processor to: 
engage an application programming interface to obtain data associated with the user ([114 “exposed application program interfaces (APIs) that enables loyalty system 26 to make use of network,” 220-222]); 
determine at least one average value based on the data associated with the user ([391 “baseline input levels can be based on a mode or most common ranges of values, an average of values, etc. In some examples, generation of the baseline can include filtering extreme input values as these may be associated with non-baseline emotional/physiological states,” 392, 393]); and 
compare the biometric data to the at least one average value to predict the emotional state of the user ([396-403]).  

Claims 6 and 16:	Tietzen in view of Todasco discloses the system and method of claims 1 and 11 above, and Tietzen further discloses wherein, when analyzing the biometric data to predict the emotional state of the user, the processor-executable instructions further configure the processor to: 
store the biometric data in memory ([388 “monitored input data can be stored at one or more memory storage devices at an electronic device associated with the member, or at the loyalty system or elsewhere,”]); and 
compare current biometric data to previously obtained biometric data of the user to predict the emotional state of the user ([389-403]).  

Claims 7 and 17:	Tietzen in view of Todasco discloses the system and method of claims 1 and 11 above, and Tietzen further discloses wherein the processor-executable instructions, when executed by the processor, further configure the processor to: 
receive, via the communications module and from the one or more devices, a signal including location data indicating a location of the user ([331-334]); 
wherein the one or more incentives are further based on the location of the user ([416-420]).  

Claim 8:	Tietzen in view of Todasco discloses the system and method of claim 1 above, and Tietzen further discloses wherein the processor-executable instructions, when executed by the processor, further configure the processor to: 
after providing the one or more incentives to the user, receive a signal including additional biometric data of the user ([420 “incentive can be generated based on the cardholder's past moods when conducting transactions. For example, if the system detects positive or negative emotions in close time proximity to transactions at a candy store, the system may generate an incentive when the system detects the same positive or negative emotion,”]); and 
analyze the additional biometric data to determine an effect the one or more incentives had on the emotional state of the user ([421, 422, 427 “processors can determine persona data for associating with a member profile based on the monitored input data. For example, if a non-baseline emotional/physiological state is detected when a certain type of incentive is communicated to or redeemed by a member, the member profile may be updated to indicate the non-baseline response. For example, if the processors identify an excited or happy state, when the member receives a discount notification and/or conducting a transaction to redeem a discount offer, the processors can increase a “discounter” persona score in the member's profile,”]).  

Claims 9 and 18:	Tietzen in view of Todasco discloses the system and method of claims 1 and 11 above, and Tietzen further discloses wherein the processor-executable instructions, when executed by the processor, further configure the processor to: 
after providing the one or more incentives to the user, obtain transaction data of the user ([427]); and 
analyze the transaction data to determine an effect the one or more incentives had on the emotional state of the user ([424-427]).  

Claims 10 and 19:	Tietzen in view of Todasco discloses the system and method of claims 1 and 11 above, and Tietzen further discloses wherein the processor-executable instructions, when executed by the processor, further configure the processor to: 
engage an artificial intelligence component to select the one or more incentives to be provided to the user, the artificial intelligence component trained to select the one or more incentives using previous transaction data from previous transactions and corresponding predicted emotional states ([83-96, 114-116]).

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 26 September 2022, Applicant's arguments with respect to claims 1-20 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 101
	Applicants argue that the instant invention is eligible under 35 USC 101 because the “claimed subject matter requires action by one or more processors/devices that cannot be practically applied in the mind,” and refer the Examiner to paragraphs [27], and [71]-[128] of the written description detailing the claimed aspects of the invention related to the obtaining of biometric data, analyzing the data and determining an emotional state of a user, and using the analysis to generate an incentive.  
Examiner respectfully disagrees and replies that as currently written the instant claims determines a current emotional state of a user by reviewing and examining logged data collected and maintained in a data base and uses that analysis to determine and send incentives to users.  As such, the claims implement well known and understood computing techniques to analyze previously collected data sets and then dispatch incentives related to the determined emotional states to a user interface.  
However, as noted in the Advisory Action dated 8 September 2022 the Examiner recommends the incorporation into the claims, by amendment, of elements derived from written description paragraph [89] as recited, “the most recently predicted emotional state of the user may be compared to a current predicted emotional state of the user to determine if there has been a change. If there has been no change in the predicted emotional state of the user, the method may return back to step 710 where additional biometric data may be received. The method 700 may be performed such that biometric data may be periodically received by the server 130, for example, every minute,” and as well paragraphs [97]-[99] all of which disclose the timely analysis and delivery of biometrically derived data and subsequent actions.  The collection and analysis of biometric data indicative of a user state on a minute by minute basis and the analysis and provision of incentives across remotely connected computing devices on essentially a real time basis cannot be performed by a human and therefore results in the instant invention determined to be a practical application.

Claim Rejections - 35 USC § 103
Applicant's arguments and amendments filed 26 September 2022 have been fully considered but they are not persuasive.  Applicants amended the claims to more precisely claim the generation of an incentive based on the predicted emotional state of the user and set and display the expiration date of the incentive to the user and argue that the combination of cited to references Tietzen in view of Todasco does not disclose the amended claims.  
Examiner respectfully disagrees and replies that as cited to above, Tietzen discloses the establishment and distribution to users via a graphical user interface incentives generated based upon the predicted emotional state of a user derived from the measurement and evaluation of collected biometric data.  As cited to above, Tietzen discloses at least at paras. 403-407, 617, 621, and Table 3, the detection and prediction of a user’s emotional state by monitoring biometric data collection and analysis, and the subsequent provision of an incentive which includes an expiration date.  Thus, the combination of Tietzen in view of Todasco is maintained by the Examiner to disclose the instant invention and therefore the rejection of all pending claims under 35 USC 103 in view of the combination is continued.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Shattuck et al. (11,115,409) for disclosures related to the detection of a real time initial emotional state of a user and tracking changes over time including responses to stimulus in order to authenticate a user.  See at least 6:33-67 and 7:1-49
See Appakutty (10,878,454) for disclosures related to the provision of promotions to users based upon the detection of user responses to audio data and information.  See at least 3:22-67 and 4:1-48
See Angelopoulos et al. (10,832,283) for disclosures related to predicting emotions to which a user will most likely respond based upon the evaluation of user characteristics by a model.  See at least 3:5-67 and 4:1-22
See Morris et al. (20150348162) for disclosures related to determining the emotional state of a user based upon the collection of biometric related data such as image data or biosensor data.  See at least paras. [14]-[31]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682